Citation Nr: 1734805	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-11 982A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1978 to April 1986.  The Veteran was awarded the Drivers Badge and Overseas Service Ribbon, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction now resides with the RO in Reno, Nevada.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2017.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for a low back disability and right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the June 2017 hearing, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeal of his claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claim entitlement to service connection for an acquired psychiatric disorder by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, during the June 2017 hearing, the Veteran withdrew the claim for service connection for an acquired psychiatric disorder.  See Hearing Transcript, pg. 2.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim; it is dismissed.


ORDER

The withdrawn claim of entitlement to service connection for an acquired psychiatric disorder is dismissed.




REMAND

The Veteran seeks service connection for low back and right foot disabilities.  

Preliminarily there appear to be outstanding records.  The Veteran's VA medical records refer to scanned notes, dated September 10, 2012 and November 10, 2013, that have not been associated with the claims file.  Further, during the June 2017 hearing, the Veteran reported he was scheduled to undergo foot surgery in July 2017; however, records from this surgery have not been associated with the claims file.  See Hearing Transcript, pg. 7.  On remand, VA medical records from May 2015 to present should be obtained, as well as any relevant documents scanned into VistA imaging.  

VA medical records also indicate the Veteran received care from Colorado Spine & Disk and Summit Chiropractic Care Center.  See March 4, 2015 VA medical record.  As these records could pertain to his back and foot claims, the AOJ should request the Veteran authorize their release and make reasonable efforts to obtain them.  

Further, VA medical records indicate the Veteran had twice been denied disability benefits from the Social Security Administration (SSA), but began receiving disability benefits in 2011.  See October 21, 2008 VA medical record and August 13, 2013 VA medical record.  As the Veteran's SSA records may be pertinent to his service connection claims, the AOJ should attempt to obtain them.

The Veteran has not been afforded VA examinations for his back and foot claims.  VA has a duty to provide an examination or obtain a medical opinion when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran has current back diagnoses including degenerative disk disease and degenerative joint disease.  See June 24, 2008 VA MRI and April 6, 2009 VA medical record.  Regarding the in-service element, the Veteran's service treatment records contain no express reference to a back condition, his spine was deemed clinically normal on his March 1986 separation examination report, and the Veteran explicitly denied recurrent back pain or trouble on his March 1986 separation report of medical history.  However, the Veteran reported that his role as a tank crewman involved frequent bending, jumping, reaching, and lifting heavy equipment, and that he went to sick call once and was told he had no trauma.  See February 20, 2009 VA Form 21-526; December 17, 2009 statement; June 2017 Hearing Transcript, pg. 7; and June 9, 2017 statement.  The Veteran asserted he believed his back problems began during service.  See May 4, 2011 statement.  

There is some conflict between the Veteran's express denial of back trouble on his report of medical history at separation and his post-service reports of back problems during service.  However, given that the Board must remand the claim to obtain outstanding records, the evidence presented is sufficient to obtain a VA back examination.  

The Veteran has several foot diagnoses including mild DJD of the first meta-cuneiform joint, pes planus, functional hallux limitus, and metatarsalgia.  See July 6, 2009 VA medical record, March 23, 2010 VA podiatry record, and August 7, 2013 VA podiatry record.  An October 30, 1979 service treatment record indicates the Veteran sustained an injury after a torsion bar fell on his right foot.  He was assessed with possible strain, and x-rays were to be performed but do not appear in the service treatment records.  The Veteran has also reported that his feet have bothered him since service.  See Hearing Transcript, pg. 6.  Based on these findings, an examination for his right foot disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from May 2015 to the present, as well as any relevant VA and non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records from Colorado Spine & Disk and Summit Chiropractic Care Center.

3.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Next, schedule the Veteran for a VA examination to determine the nature and relationship to service of any diagnosed back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the examiner is asked to opine on the following:

a.  Identify any diagnosed back disability present since approximately February 2009.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed back disability is caused by or related to service.

In rendering the requested opinions, the examiner's attention is invited to the Veteran's March 1986 separation examination and report of medical history noting the Veteran had a clinically normal spine and denied recurrent back pain or any back problems and the Veteran's post-service statements that his duties as a tank crewman put great strain on his back.  See February 20, 2009 VA Form 21-526; December 17, 2009 statement; June 2017 Hearing Transcript, pg. 7; and June 9, 2017 statement.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, schedule the Veteran for a VA examination to determine the nature and relationship to service of any diagnosed right foot disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the clinician is asked to opine on the following:

a.  Identify any diagnosed right foot disability present since approximately February 2009.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed right foot disability is caused by or related to service, to include the Veteran's October 30, 1979 right foot injury.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Thereafter, undertake any additional necessary development and readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


